Citation Nr: 0837348	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  04-44 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1976 to December 1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision, dated in July 2004, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

In July 2008, the veteran appeared at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing has been associated with the record. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The VA medical evidence of record shows that on a mental 
health PTSD assessment in August 2003, the veteran was 
provided a diagnosis PTSD.  VA medical records from 2003 to 
2007, indicate a PTSD diagnosis and show that since February 
2005, the veteran has participated in the Men's Sexual Trauma 
Group.  During the veteran's most recent VA examination in 
July 2007, the examiner concluded the veteran did not meet 
the criteria for a PTSD diagnosis.  

The veteran claims his PTSD is due to multiple sexual 
assaults during service and exposure to hostile fire at an 
airport in Beirut in 1983, during his participation in a 
multinational peacekeeping force.  In September 2006, the RO 
sent a letter to the veteran asking for further information 
regarding his claimed stressor in Beirut.  While the veteran 
did not reply to that request for information, he did testify 
concerning the alleged incidents during his July 2008 hearing 
before the undersigned.  The RO should make a determination 
regarding whether there is sufficient evidence to attempt 
verification of these alleged stressors.  

With respect to the veteran's alleged sexual assault 
stressors, the Board observes that there are special 
development procedures that pertain to the processing of 
claims of entitlement to service connection for PTSD based on 
personal assault.  VA has special evidentiary development 
procedures, including the interpretation of behavioral 
changes by a clinician and interpretation in relation to a 
medical diagnosis.  Patton v. West, 12 Vet. App. 272 (1999) 
(citing VA Adjudication Procedural Manual M21-1), Part III, 
paragraph 5.14(c).  These special evidentiary procedures for 
PTSD claims based on personal assault are substantive rules 
that are the equivalent of VA regulations.  See YR v. West, 
11 Vet. App. 393 (1998); see also Cohen v. Brown, 10 Vet. 
App. 128 (1997).

38 C.F.R. § 3.304(f)(3) provides: If a PTSD claim is based on 
in-service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: Records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in the sources.  Examples 
of behavior changes that may constitute credible evidence of 
a stressor include, but are not limited to: Request for 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavioral changes.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavioral changes may constitute 
credible supporting evidence of the stressor in allowing him 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.

The Board notes that the veteran in this case has not 
received the required notice.  On remand, the RO should issue 
notice to the veteran explaining the evidence necessary to 
corroborate a stressor during service to support his claim 
for PTSD due to personal assault, pursuant to 38 C.F.R. § 
3.304(f).  This requirement is consistent with the VCAA's 
duty to inform the claimant of the information and evidence 
needed to substantiate the claim.  See 38 C.F.R. § 3.159(c) 
(2007).

In light of the above discussion, the Board has determined 
that additional development is necessary.  Accordingly, the 
case is REMANDED for the following actions:

1.  Send the veteran an appropriate 
stressor development letter.  The veteran 
should be notified that in-service 
personal assault may be corroborated by 
evidence from sources other than the 
service records, as defined in 38 C.F.R. 
§ 3.304(f)(3).  All specific examples of 
alternative sources of evidence listed in 
38 C.F.R. § 3.304(f)(3) must be included 
in the notification to the veteran.

2.  The RO should ask the veteran to 
indicate the unit he was with during his 
reported peace keeping mission in Beirut 
and the location and month during which 
the unit was attacked by hostile forces.  
If the veteran responds, the RO should 
determine whether the assembled evidence 
is sufficient to attempt verification of 
the alleged stressor(s) through the 
appropriate agency.  

3.  If any stressor is verified, the 
veteran should be afforded a VA 
examination to determine whether he has 
PTSD which is related to a verified 
stressor(s).  
The claims folders, to include a copy of 
this Remand, must be made available to 
and reviewed by the examiner.  All 
indicated studies should be performed.  
The examiner should determine the nature 
and extent of any currently demonstrated 
acquired psychiatric disorder.  A 
diagnosis of PTSD under DSM IV criteria 
should be made or ruled out.  If PTSD is 
diagnosed, the examiner should identify 
the specific stressor or stressors that 
support that diagnosis.  If PTSD is not 
diagnosed, the examiner should explain 
why the diagnosis was not made. 

A complete rationale for all opinions 
expressed should be provided in the 
examination report.

4.  After completion of the above and any 
other development deemed necessary, the RO 
should review the expanded record and 
determine whether the benefit sought can 
be granted.  Unless the benefit sought is 
granted, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




